Dismissed and Memorandum Opinion filed December 6, 2007







Dismissed
and Memorandum Opinion filed December 6, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00694-CV
____________
 
FRANK HENNIGAN, Appellant
 
V.
 
YOLANDA FAYE BATTS, Appellee
 

 
On Appeal from the
306th District Court
Galveston County,
Texas
Trial Court Cause
No. 07FD1628
 

 
M E M O R A N D U M   O P I N I O N
According
to information provided to this court, this is an appeal from a judgment signed
July 13, 2007.  On November 30, 2007, appellant filed a motion to dismiss the
appeal because the case has settled.   See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 6, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.